Citation Nr: 1645267	
Decision Date: 12/01/16    Archive Date: 12/19/16

DOCKET NO.  13-06 372	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for sleep apnea, to include as secondary to service-connected diabetes mellitus.

2.  Entitlement to service connection for hypertension, to include as secondary to service-connected diabetes mellitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Schechter, Counsel



INTRODUCTION

The Veteran served on active duty from November 1954 to August 1976.

This appeal comes before the Board of Veterans' Appeals (Board) from a November 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO), which denied service connection for sleep apnea and hypertension.  

The Board in February 2016 remanded the appealed claims for additional development.  They have now returned to the Board for further review.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The most probative evidence of record is against finding that the Veteran's sleep apnea developed in service or is related to service, or was caused or aggravated by service-connected diabetes mellitus.  

2.  The most probative evidence of record is against finding that the Veteran's hypertension manifested in service or for many years thereafter, or is caused or aggravated by service-connected diabetes mellitus.  


CONCLUSIONS OF LAW

1.  The criteria for establishing entitlement to service connection for sleep apnea have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2015).

2.  The criteria for establishing entitlement to service connection for hypertension have not been met.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA) VA has a duty to notify and assist a claimant in the development of a claim.  VA's duty to notify was satisfied by a letter in August 2009.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375   (Fed. Cir. 2015).

Concerning the duty to assist, the record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran, including service treatment records, post-service treatment records, and VA examination reports.  The Veteran declined the opportunity of a hearing in furtherance of his appeal but did address his claims by submitted statements.  

The Board also notes that actions requested in the Board's prior remand in February 2016 have been undertaken.  Updated treatment records were sought, and the Veteran underwent VA examinations for the claimed disabilities.  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).  While it is true that updated treatment records were not obtained, this was dependent upon the Veteran providing authorization to obtain updated records from private sources where he received care, which he did not provide.  The Board notes in this regard that "the duty to assist is not always a one-way street.  If a veteran (appellant) wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  See also Olson v. Principi, 3 Vet. App. 480, 483 (1992).  

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993). 


II.  Analysis

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed.Cir. 2013) (holding that only conditions listed as chronic diseases in § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b) (2012).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).
	
Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury. See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).

Moreover, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and hypertension becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).  

Service connection may also be established for disability that is proximately due to or the result of a service-connected disability. 38 C.F.R. § 3.310(a) (2015).  Further, a disability that is aggravated by a service-connected disability may be service connected to the degree that the aggravation is shown.  38 C.F.R. § 3.310 (2015); Allen v. Brown, 7 Vet. App. 439 (1995).  However, VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice- connected disease or injury. 38 C.F.R. § 3.310 (2015).

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate each claim and what the evidence in the claims file shows, or fails to show, with respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record. Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).



Sleep Apnea

The Veteran contends, in effect, that his sleep apnea developed in service as evidenced by snoring in service, or that his sleep apnea was caused or aggravated by his service-connected diabetes mellitus.  

The record contains a report from a private sleep study performed in May 2009.  The osteopath who conducted the study found moderately severe sleep apnea/ hypopnea syndrome as well as co-morbid insufficient sleep syndrome.  

In a July 2009 and May 2011 letters, a private physician informed that the Veteran was followed by his clinical practice for sleep apnea-hypopnea syndrome.  The physician noted that sleep apnea generally has a strong familial association with narrowing of the posterior airspace and soft tissue.  The physician then opined that the Veteran "likely had this disorder throughout his adult life," but failed to provide a rationale to support this opinion.

The Veteran was afforded a VA examination in July 2016 to address sleep apnea.  The examiner reviewed the record and addressed the likelihood of a link to service or service-connected disability.  She relevantly noted that there was no mention of sleep apnea in service treatment records, there was no sleep study in service, and there was no medical evidence of sleep apnea within two years following service.  She further noted that while the Veteran and his wife have asserted that he snored excessively in service and thereafter, persons who snore may not have sleep apnea and persons with sleep apnea may not snore.  Based on this evidence and for these reasons, the July 2016 examiner concluded that it was less likely as not that the Veteran's diagnosed sleep apnea developed in service or was otherwise causally related to service.  

The examiner also opined that the Veteran's sleep apnea was less likely as not caused or aggravated by his diabetes mellitus, explaining that the pathophysiology of most sleep apnea involved collapse of upper airways or upper airway obstruction, which was most common in adult males and associated with obesity and a "crowded oropharyngeal airway."  The examiner observed that none of these elements of pathophysiology associated with sleep apnea were known to be caused or aggravated by the elevated levels of blood glucose which characterizes diabetes mellitus.  The examiner thus concluded that it was less likely as not that there was such causation or aggravation.  

The Board finds the findings and conclusions of the July 2016 VA examiner to be well-supported by the evidence of record as well as by medical knowledge and sound medical reasoning as expressed by the examiner.  Thus, the Board concludes that these findings and conclusions are entitled to substantial weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008) (holding that it is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes to the probative value of a medical opinion).

In contrast, the Veteran has supplied statements in July 2009 and May 2011 by the Veteran's private treating physician that the Veteran "likely had [sleep apnea] throughout his adult life."  While the Board recognizes that the Veteran's treating physician is competent to render such an opinion, the physician failed to provide a rationale for the opinion and failed to support the opinion with evidence of record or medical knowledge suggesting a sound rationale.  Absent a rationale supported by the evidence of record, the treating physician's opinions are not considered probative.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").

While the Board does not doubt that the Veteran and his wife sincerely believe         that his sleep apnea either developed in service or is related to service or service-connected diabetes, the questions of the presence of sleep apnea and its likely etiology are distinctly medical in nature and beyond the ambit of lay knowledge.  The Veteran and his wife have not been shown to possess the requisite expertise        or knowledge to address these questions, and hence their views as to the onset or etiology of his sleep apnea cannot serve to support the claim.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011).  The Board finds the opinion of the VA examiner to be significantly more probative than the Veteran's lay assertions.  

In sum, the most probative evidence is against a finding that sleep apnea arose in service or is causally related to service, or caused or aggravated by the Veteran's service-connected diabetes mellitus.  38 C.F.R. §§ 3.303, 3.310.  The preponderance of the evidence is against the claim, and the benefit of the doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2015); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Hypertension 

The Veteran contends, in effect, that his hypertension developed in service or was caused or aggravated by his diabetes mellitus.  

The Veteran's service records reflect no treatment or diagnosis of hypertension.  Other than his separation examination, there are no elevated blood pressure readings noted.  On his separation examination in July 1976 an elevated blood pressure reading of 140/90 was recorded; however, hypertension was not diagnosed at that time. 

At a December 2014 VA examination addressing the Veteran's diabetes mellitus, the examiner reviewed the record and noted that the Veteran's diabetes mellitus was diagnosed in 1998 and his hypertension was diagnosed in 1996.  The examiner thereby concluded that the Veteran's hypertension was not a complication of his diabetes mellitus because it had developed years prior to the diabetes mellitus.  The examiner also concluded that the Veteran's diabetes mellitus had not aggravated his hypertension because there was "no objective data to support this."  

Upon a further VA examination in July 2016, the examiner also reviewed the record and addressed the likelihood of a link to service or to service-connected disability.  The Veteran provided a history that he had found out he had hypertension when he retired from service in 1977, and noted that he had over the years had elevated blood pressure readings and had been prescribed Lisinopril.  However, the examiner noted that the Veteran did not recall having received a three- or five-day blood pressure check, whereas he did recall that he had been prescribed the Lisinopril    both for his hypertension and to control proteinuria.  The Veteran's blood pressure control was noted to have been excellent.   

Reviewing the record, the July 2016 examiner observed that while the July 1976 service separation examination report contained a blood pressure reading of 140/90, the Veteran in his service separation report of medical history had indicated "no" in response to a question asking whether he had a history of high blood pressure.  The examiner further observed that VA treatment records showed September 2010 as the earliest record of diagnosed diabetes mellitus and hypertension.  Reviewing private records, the examiner noted that these showed some elevated blood pressure readings in the 1990s but were not clear as to when in the 1990s the Veteran was started on blood pressure medication, due to illegibility of some of the records.  The examiner noted that they did reflect Lisinopril started in 1998.  

The July 2016 examiner opined that it was less likely as not that the Veteran's hypertension began in service or was causally related to service.  The examiner explained that the single elevated reading at the service separation examination    was not a clear picture of the Veteran's "usual" blood pressure, and that multiple readings on more than one occasion were required.  The examiner then observed that service treatment records did not include multiple reading tests for elevated blood pressure, which indicated that a diagnosis of hypertension was not considered a likelihood by treating or examining medical personnel in service.  Other than       the single reading at service separation there was no evidence of elevated blood pressure until the mid-1990s.  On these bases the examiner concluded that hypertension did not begin in service or have a causal link to service.  

Regarding diabetes mellitus, the examiner observed that hypertension was first diagnosed in 1995 and re-diagnosed with antihypertensive medication begun in 1998, whereas diabetes mellitus was diagnosed in 1998.  The examiner explained that generally complications of diabetes mellitus take five to ten years to develop, and hence hypertension diagnosed in 1995 or 1998 would not be due to diabetes mellitus.  Additionally, since the Veteran had not required a change in medication for control of his hypertension since it was first prescribed in 1998, the examiner concluded that diabetes mellitus had not aggravated his hypertension.  

The Board finds the findings, conclusions, and rationale of the July 2016 examiner to be well-supported by the evidentiary record as well as by sound medically-based rationales.  Accordingly, the examiner's findings and conclusions are entitled to substantial weight.  See Nieves-Rodriguez, 22 Vet. App. at 302-04.  Based on these well-supported opinions against hypertension having developed either in service 
or proximate to service and against hypertension having been caused or aggravated by diabetes mellitus, and in the absence of sufficiently countervailing evidence      to the contrary, the Board concludes that the evidence preponderates against the hypertension claim on a direct basis or as secondary to diabetes mellitus.  38 C.F.R. §§ 3.303, 3.310.  

While the Board does not doubt the sincerity of the Veteran's belief that his hypertension began in service or was due to his service-connected diabetes mellitus, the Veteran is not competent to address such questions.  Again, the Veteran has not been shown to possess the requisite expertise or knowledge to address these questions.  Jandreau; Kahana.  Hypertension is not a disease subject to lay observation, and questions of medical causation for such diseases as hypertension and diabetes are well beyond the ambit of lay competence.  The Board finds the opinion of the VA examiner to be significantly more probative    than the Veteran's lay assertions.

In his June 2011 notice of disagreement, the Veteran additionally suggested that     he was entitled to service connection for hypertension presumptively on the basis  of Agent Orange exposure in Vietnam.  However, hypertension is not among diseases entitled to presumptive service connection on the basis of Agent Orange exposure.  38 C.F.R. §§ 3.307(a)(6); 3.309(e).  While it is true that the Veteran may nonetheless present medical opinion evidence supporting a causal link between Agent Orange exposure and his development of hypertension, he has not done so, and there is no medical opinion of record suggesting his hypertension is related to such exposure.  Moreover, there is no competent evidence showing hypertension      to a compensable degree within one year following discharge from service. 38 C.F.R. § 3.309(a).  Accordingly, service connection on a presumptive basis is not warranted.  

In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed.       Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

Service connection for sleep apnea is denied. 

Service connection for hypertension is denied. 



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


